DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Status of Claims
•    The following is an office action in response to the communication filed 03/15/2021.
•    Claims 1, 3, 9, 11, 17, and 19 have been amended.
•    Claims 4, 12, and 20 have been canceled.
•    Claims 1-3, 5-11, 13-19, and 21-24 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. CN 2018101822726, filed on 03/06/2018, has been received.
The applicant’s claim for benefit of PCT/CN2019/072754, filed 01/23/2019, has been received and acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 5-11, 13-19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claims 1, 9, and 17, these claims recite the limitation “corresponding user features.” (Claim 1: Line 28; Claim 9: Line 28; Claim 17: Line 32). These claims previously recite “corresponding user features” in the context of common user features that correspond to seed user features. Thus, it is unclear if these corresponding features represent a different entity, 
Dependent claims 2-3, 5-8, 10-11, 13-16, 18-19, and 21-24 inherit the deficiencies of claims 1, 9, and 17, respectively, and are thus rejected for at least the same rationale.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, 13-19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-3 and 5-8 are directed to a process, claims 9-11 and 13-16 are directed to a manufacture, and claims 17-19 and 21-24 are directed to a machine. Therefore, claims 1-3, 5-11, 13-19, and 21-24 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
determining a seed user of a to-be-recommended product based on association behavior data of a first user for the to-be-recommended product; 
constructing a plurality of feature vectors including a common user feature vector and a seed user feature vector, wherein each feature vector of the plurality of feature vectors comprises multiple user features comprising population attributes, and each user feature of the multiple user features in each feature vector of the plurality of feature vectors is a feature sequence that comprises feature values of multiple users; 
for corresponding user features in the common user feature vector and in the seed user feature vector, deriving a first degree of difference between the corresponding user features using a first degree of difference derivation process,  deriving a second degree of difference between the corresponding user features using a second degree of difference derivation process, wherein the corresponding user features comprise population attributes, and combining the first degree of difference and the second degree of difference to obtain a combined feature degree of difference;
 determining a user feature whose combined feature degree of difference satisfies a threshold condition as a salient feature of the seed user; 
obtaining a similar user group based on the salient feature of the seed user, wherein the salient feature of the seed user comprises population attributes of the seed user; 
obtaining a probability score of each user within the similar user group based on applying a scoring model to corresponding user features of each user, wherein the probability score of each user is predicted based on the scoring model, and wherein the probability score of each user indicates a probability that the corresponding user is a target user of the to-be-recommended product; 
determining multiple users within the similar user group that have probability scores that satisfy a predetermined condition; 
based on the multiple users that have the probability scores that satisfy the predetermined condition, determining a target user group; and 
generating a recommendation for the to-be-recommended product to the target user group.
The above limitations recite the concept of grouping similar users to generate a recommendation.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because determining a salient feature in order to group similar users and make a product recommendation according to the grouping is a sales activity. This is further illustrated in the Specification, paragraph [0003], describing accurate identification of target user groups for improved product marketing.  Independent claims 9 and 17 recite similar limitations as claim 1 and, as such, fall within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1, 9, and 17 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the 2019 PEG, claims 1, 9, and 17 recite additional elements, such as that the scoring model comprises a deep neural network (DNN) scoring model or an ensemble learning scoring model, a computer, a medium, a system, and memory devices. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 9, and 17 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 9, and 17 merely recite a commonplace business method (i.e., grouping similar users to generate a recommendation) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 9, and 17 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 9, and 17 specifying that the abstract idea of grouping similar users to generate a recommendation is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 9, and 17 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).


Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 9, and 17, these claims recite additional elements, such as that the scoring model comprises a deep neural network (DNN) scoring model or an ensemble learning scoring model, a computer, a medium, a system, and memory devices. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1, 9, and 17 are manual processes, e.g., analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 9, and 17 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 9, and 17 specifying that the abstract idea of grouping similar users to generate a recommendation is executed in a computer 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 9, and 17 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 9, and 17 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-3, 5-8, 10-11, 13-16, 18-19, and 21-24, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-3, 5-8, 10-11, 13-16, 18-19, and 21-24further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 2-3, 5-8, 10-11, 13-16, 18-19, and 21-24 fail to identify additional elements and as such, are not indicative of integration into a practical application.  As such, under Step 2A, dependent claims 2-3, 5-8, 10-11, 13-16, 


Allowable Subject Matter
Claims 1, 3-5, 7-9, 11-24, 26, and 67 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. 



Wang discloses a method of predicting user behavior (Wang: [abstract]). Wang further discloses that a small set of seed users may be gathered. Users who has performed actions such as buying a product are “positive users.” Users who have both bought the product and fall within the seed pattern may be identified as positive users (Wang: [0018], [0021-0022], [0036]). Wang further discloses discriminative entities may be determined, which are entities that are important for predicting an action. The most discriminative entities may be determined and a user model may be built by an ensemble method. The top ranked entities may be determined, and the ensemble method is used to classify users (Wang: [0020], [0032], [0042-0047]). Wang additionally discloses other users than the positive users may be determined by randomly sampling log data. User actions in the random user sample are taken to be negative training samples (Wang: [0018], [0022], [0038], [0047-0060]). Wang further teaches that users may be removed from a user base according to conditional probability of having performed an action (Wang: [0037], [0062-0063]). Wang additionally discloses that the prediction of future actions may be used for online advertising (Wang: [0006], [0036], [0038], [0075]). However, Wang does not teach nor render obvious that user features comprise population attributes and that the salient feature is identified according to a first and second calculated degree of difference. 

Hannuksela teaches a model of determining user context (Hannuksela: [abstract]). Hannuksela additionally teaches that user attributes may comprise characteristics such as gender, 

Cheng teaches a lookalike model for selecting users that are predicted to share characteristics with seed users (Cheng: [abstract]). Cheng further teaches determining preferred seed user features by determining features that fulfill a threshold when they are omitted from a model (Cheng: [0023]). However, Cheng does not explicitly teach the salient features determined according to a combined distance calculation, or the limitations regarding determination of a target user group.

	Newly cited NPL Reference U teaches recommender systems to provide personalized content and services. User preferences may be determined according to user actions. Users are then matched with relevant interests and preferences. However, U does not teach the limitations regarding determining salient features according to combined degrees of difference, or the limitations regarding a target user group.

While these references arguably teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1, 9, and 17, taken as a whole, are indicated to be allowable over the cited prior art. The examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. Claims 2-3, 5-8, 10-11, 13-16, 18-19, and 21-24 depend from claims 1, 9, and 17, respectively, and therefore the dependent claims are also indicated as containing allowable subject matter. 

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Response to Arguments
Applicant’s arguments, filed 03/15/2021, have been fully considered.

35 U.S.C. § 101
Applicant argues the claims do not recite an abstract idea because “these claim elements are inextricably tied to computer systems and cannot practically be performed as mere commercial or legal interactions…claim 1 does not recited any method of organizing human activity…the claimed operations require applying a scoring model, that includes a deep neural network (DNN) scoring model or an ensemble learning scoring model” (Remarks pages 14-15). The examiner disagrees. Initially, the examiner notes that the DNN and ensemble model were analyzed as additional elements and are accordingly not pertinent to the abstract idea discussion. With respect to the abstract idea, the claims recite determining salient features of a seed user, in order to determine a target user group, and providing product recommendation to members of the target user group. This is a sales activity because providing targeted advertising is a sales activity. This is further illustrated in Specification paragraph [0003], which discusses how improvements to discovering target user groups can provide marketing improvements. Specification paragraph [0004] further teaches that the invention provides for more accurate target group determination. With respect to Applicant’s arguments regarding computers, the October 2019 Update discusses that within the Certain Methods of Organizing Human Activity subgrouping, both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction) is encompassed, and thus, certain activity between a person 
Applicant argues the claims are integrated into practical application because “the claims recite additional elements that provide a practical, computer-implemented technical solution for more accurately determining a target user group…In combination, these various recited elements allow the claimed technology to improve the overall process of determining a target user group.” (Remarks pages 15-16). The examiner disagrees. Initially, the examiner notes that improving the accuracy of a target user group determination is an improvement to an abstract idea. Further, the October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0003-0004] of Applicant’s specification, which describes Applicant’s claimed invention as improving the accuracy of determination of target user groups, which in turn improves marketing. Although the claims include computer technology such as that the scoring model comprises a deep neural network (DNN) scoring model or an ensemble learning scoring model, a computer, a medium, a system, and memory devices, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of interior design in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625